El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal
El día señalado para la vista de esta apelación fné oída también una moción de la parte apelada interesando qne de-sestimemos el presente recurso por ser académica sn deci-sión.
 La Asamblea Municipal de Caguas instituyó procedimiento de impugnación contra el alcalde de Caguas, Dr. José Reguero González, para destituirlo de sn cargo como consecuencia de varias imputaciones qne se le hicieron, por sus funciones como alcalde. Después de una vista pública a la qne asistió el alcalde con su abogado y de ser oídas en ella las pruebas qne fueron presentadas, la Asamblea Municipal de Caguas constituida en tribunal de justicia por autorización de la ley dictó sentencia declarando probados *237algunos de los cargos y culpable de ellos al alcalde José Re-guero González y ordenando su destitución como alcalde de Caguas, contra cuya sentencia interpuso el perjudicado la presente apelación en 30 de enero de 1931. Solicitó varias prórrogas para la presentación de su alegato ante nosotros y la vista del recurso fué señalada para el 18 de noviembre de 1931, en cuya fecha tuvo lugar.
Con la moción de la parte apelada para que desestime-mos esta apelación se acompañó una certificación del Secre-tario Ejecutivo de esta Isla según la cual el Dr. José Re-guero González fué nombrado por el Gobernador de esta Isla alcalde de Caguas hasta que se reuniese el Senado en se-sión; que en la próxima reunión del Senado el Gobernador no le sometió el nombramiento del Sr. Reguero González como alcalde de Caguas para su aprobación y en su lugar sometió el nombramiento de otra persona para dicho cargo, que fué confirmado por el Senado el 14 de abril de 1931.
De lo expuesto resulta que el Dr. José Reguero González había dejado de ser alcalde de Caguas cuando tuvo lugar la vista de la apelación por él interpuesta en este caso por lo que es académico resolver ahora si es errónea o no la sen-tencia que destituyó al apelante del cargo de alcalde de Caguas. No existe cuestión de costas en este caso y no ten-dría ningún fin práctico para el apelante que decidamos su recurso pues aunque tenga razón en él no podrá ocupar la alcaldía de Caguas porque el Gobernador no quiso someter su nombramiento al Senado para su confirmación y nombró a otra persona en su lugar. El solo motivo de satisfacción personal del apelante si el recurso se resolviese a su favor no es bastante para romper la regla de no decidir cuestiones que no hayan de producir resultado práctico y efecto para algunas de las partes.

La apelación debe ser desestimada.